     Case 3:19-cv-00773-JAG Document 38 Filed 08/19/20 Page 1 of 2 PageID# 680




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

PETER VLAMING,
                       Plaintiff,

V.                                                    Civil Action No. 3:19-cv-773


WEST POINT SCHOOL BOARD,et al..
                       Defendants.

                                         FINAL ORDER


        This matter comes before the Court on the plaintiffs motion to remand and motion to stay

(Dk. Nos. 5, 15) and various motions filed by the proposed intervenor, John Doe (Dk. Nos. 7, 9,

22, 35). For the reasons stated in the accompanying Opinion, the Court ORDERS as follows:

        1.     Pursuant to 28 U.S.C.§ 1447(c),the Court GRANTS the motion to remand because

it lacks subject matter jurisdiction over this case. (Dk. No. 5.)

        2.     The Court GRANTS Doe's motion for leave to proceed pseudonymously. (Dk.No.

9.) He may proceed as "John Doe" in filings made in this Court.

        3.     The Court DENIES AS MOOT the plaintiffs motion to stay. (Dk. No. 15.)

        4.     The Court cannot rule on Doe's motion to intervene, motion for leave to file an

opposition brief, and motion for leave to file notice of supplemental authority. (Dk. Nos. 7, 22,

35.) Accordingly, the Court DIRECTS the Clerk to terminate those motions.

        5.     The Court declines to award the plaintiff costs and fees.

        6.     The Court DIRECTS the Clerk to close this case.

        It is so ORDERED.


        Let the Clerk send a copy of this Order to all counsel of record.
Case 3:19-cv-00773-JAG Document 38 Filed 08/19/20 Page 2 of 2 PageID# 681
